UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
SHEET METAL, AIR, RAIL AND
TRANSPORTATION WORKERS LOCAL UNION NO.
137; BOARD OF TRUSTEES OF THE              ORDER ADOPTING R&R
INTERNATIONAL ASSOCIATION OF SHEET
METAL, AIR, RAIL, AND TRANSPORTATION
WORKERS LOCAL UNION NO. 137 INSURANCE      15-CV-2224(KAM)(PK)
FUND; INTERNATIONAL ASSOCIATION OF
SHEET METAL, AIR, RAIL, AND
TRANSPORTATION WORKERS LOCAL UNION NO.
137 ANNUITY FUND; INTERNATIONAL
ASSOCIATION OF SHEET METAL, AIR, RAIL,
AND TRANSPORTATION WORKERS LOCAL UNION
NO. 137 APPRENTICESHIP TRAINING FUND;
AND PAUL COLLINS JR SCHOLARSHIP FUND,

Plaintiffs,

    -against-

FRANK TORRONE & SONS, INC. d/b/a/
TORRONE SIGNS,

Defendant.
--------------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

          Plaintiffs (collectively, “plaintiffs”) Sheet Metal,

Air, Rail and Transportation Workers Local Union No. 137 (the

“Union”), the Board of Trustees of the International Association

of Sheet Metal, Air, Rail, and Transportation Workers Local

Union No. 137 Insurance Fund; the International Association of

Sheet Metal, Air, Rail, and Transportation Workers Local Union

No. 137 Annuity Fund; the International Association of Sheet

Metal, Air, Rail, and Transportation Workers Local Union No. 137

Apprenticeship Training Fund; and the Paul Collins Jr.
Scholarship Fund, commenced the instant action against defendant

Frank Torrone & Sons, Inc. d/b/a Torrone Signs (“defendant”) on

April 20, 2015 by filing a complaint (“Compl.” or the

“complaint,” ECF No. 1), under the Employee Retirement Income

Security Act of 1974 (“ERISA”).   (See generally Compl.)

           Presently before the court is the Report and

Recommendation of United States Magistrate Judge Peggy Kuo,

filed on September 4, 2018, recommending that the court vacate

the Clerk of Court’s Entry of Default in this action (the

“Default,” ECF No. 11), and deny plaintiffs’ third motion for a

default judgment (the “Default Judgment Motion,” ECF No. 35.)

(Report and Recommendation re Motion for Summary Judgment (“R&R”

or the “Report and Recommendation”), ECF No. 43, at 2, 15.)

Plaintiffs timely objected to the Report and Recommendation (see

Objection to R&R (“Obj.”), ECF No. 44), but defendant did not

object.   For the reasons set forth below, plaintiffs’ objection

is overruled, and the court adopts Judge Kuo’s thorough and

well-reasoned Report and Recommendation in its entirety.

                             Background

           The court assumes familiarity with the underlying

factual allegations and procedural history, as set forth in

greater detail in the Report and Recommendation.   (See R&R at 1-

9.)


                                  2
I.    Plaintiffs’ Allegations

            As relevant here, plaintiffs allege in their complaint

that, between May 1, 2013 and August 31, 2014, defendant

violated ERISA and the terms of collective bargaining agreements

between defendant and the Union (the “CBAs”) 1 by failing to make

certain required contributions to various employee benefit plans

(the “Funds”) and failing to employ Union members to perform

certain work.     (See Compl. ¶¶ 6-7, 13-26.)

            More specifically, the CBAs required defendant to

“make monthly payments into each of the Funds ‘for all

Journeymen and Shop Production Workers,’ at specified hourly

amounts, and for all Apprentices at specified percentages of the

Journeyman contribution rate.”        (R&R at 2 (quoting CBAs Art. IX

§§ 1-6).)    Further, the CBAs obligate defendant to require Union

membership “as a condition of continued employment of all

Employees performing any of the work specified in Article 1,

Section 2” of the CBA, and to employ “no one but” Union members,

“all who are members of the [bargaining] unit . . . on any work

described in Article 1, Section 2” of the CBA.           (CBAs, Art. I §

3, Art. II § 1; see also R&R at 3 (discussing relevant CBA

provisions).)


1     The CBAs are annexed as Exhibits A and B to the Declaration of Dante
Dano (the “Dano Declaration,” ECF No. 32), and as Judge Kuo observed in the
Report and Recommendation, their terms are “identical for purposes of this
action.” (R&R at 2.)
                                      3
           Article 1, Section 2 of the CBA, in turn, “specifies”

and “describes” the following work:

        the manufacture, fabrication, assembly, erection,
        installation, dismantling, re-conditioning,
        adjustment, alteration, repairing, servicing and
        maintenance of all ferrous or non-ferrous sheet
        metal work of any and all substitute materials
        used in lieu thereof, in the manufacture and
        erection of all sheet metal, electrical, plastic,
        and neon signs, as well as commercial signs, road
        signs, bulletin boards and/or billboards for
        outdoor advertising, which would be erected on
        what is commonly known as a “Unipole” or any
        other similar type structure for the same said
        purpose.

(CBAs, Art. I § 2; see also R&R at 3 (quoting CBA provision).)

           According to plaintiffs, defendant failed to comply

with its obligations to make contributions to the Funds and to

hire Union workers pursuant to the foregoing provisions of the

CBAs.   The complaint alleges that defendant applied to the New

York City Department of Buildings (“DOB”) for various “sign

hanger permits to install work covered by [the] [CBAs],” but

“failed to employ[] [Union] members to perform the covered work

under the sign permits.”   (Compl. ¶ 22.)   In support of this

allegation and in connection with their Default Judgment Motion,

plaintiffs have submitted copies of various work DOB sign

hanging permits issued to defendant between April 2013 and

August 2016.   (R&R at 4 (citations omitted).)   It is undisputed

that defendants did not hire Union members for any jobs


                                 4
pertaining to these permits, and thus did not make any

contributions to the Funds as a result of the permitted jobs.

(Id. at 13; see also id. at 4 (noting that defendant had not

contacted the Union’s business manager to seek Union workers for

the permitted jobs).)

              Also in connection with the Default Judgment Motion,

plaintiffs have submitted estimates by the Union’s business

agent of the number of worker-hours needed to fabricate and

install each sign.      (Id. at 4 (citations omitted).)        The worker-

hour estimates form a basis for plaintiffs’ damages

calculations.      (Id. (citations omitted).)      Additionally,

plaintiffs annexed to the complaint a report by their retained

accounting firm, Schultheis & Panettieri, LLP (“S&P”), which

indicates that between May 2013 and August 2014, defendant made

out 65 checks to “cash” or “petty cash,” in an aggregate amount

of $93,147.      (Id. at 4-5 (citing Compl. Ex. A, ECF No. 1-1, at

3, 5-7).) 2    S&P treated this entire $93,147 sum as attributable

to payments to non-Union workers for covered work, and computed

a resulting “fringe benefit deficiency” of $136,589.87,

“including interest and audit cost . . . based on an assumed

hourly wage rate of $20.00 per hour.”         (Id. at 5 (citations

omitted); see also Compl. Ex. A. at 3, 5-7.)


2     References to page numbers in Exhibit A to the complaint are to the
page numbers generated by the ECF system.
                                      5
              As the Report and Recommendation observed, the S&P

report states no basis for assuming an hourly wage rate of

$20.00.      (R&R at 5 n.4)   Further, defendant’s inability to

provide documentation substantiating defendant’s assertion to

S&P that the checks related to supply purchases is the only

apparent rationale for treating the full $93,147 amount of the

checks as payments to non-Union workers for covered work.             (Id.

at 5 (citing Compl. Ex. A at 3).)

II.      Procedural History

              The complaint and a summons were served on defendant

on June 16, 2015 (see Affidavit of Service, ECF No. 7), but

defendant did not answer or appear timely, and the Clerk of

Court entered the Default on October 16, 2015.           (See Default.)

Defendant eventually appeared on March 30, 2017.            (See Notice of

Appearance and Motion for Extension of Time, ECF No. 20.)

              Although this action has involved a number of motions

and contemplated motions by plaintiffs and defendant, only two

are relevant to the Report and Recommendation and plaintiffs’

objection: the plaintiffs’ Default Judgment Motion, and

defendant’s opposition to the Default Judgment Motion and cross-

motion to vacate the Default (the “Motion to Vacate”).             (ECF No.

38.) 3    Plaintiffs filed the Default Judgment Motion and


3     As discussed in the Report and Recommendation, the other motions and
contemplated motions in this action, including two previous motions by
                                      6
supporting documents on September 26 and 29, 2018.            (See Default

Judgment Motion; Memorandum of Law in Support, ECF No. 31; Dano

Declaration; Affirmation of Thomas Keane, Esq., ECF No. 30;

Declaration of Viorel Kuzma, ECF No. 33; Declaration of Lois

Fusco, ECF No. 34.)      Following a stipulated extension of time to

respond (see October 26, 2017 Docket Order), on November 1,

2017, defendant filed its opposition to the Default Judgment

Motion, the Motion to Vacate the Clerk’s entry of default, and

an answer to the complaint setting forth general denials and

eight affirmative defenses.       (See Motion to Vacate; Answer, ECF

No. 37, ¶¶ 12-26 and at 4.)

            Judge Kuo set a hearing on the Motion to Vacate and,

after defendant failed to appear at two scheduled hearings, (R&R

at 8; January 4, 2018 Minute Entry; February 22, 2018 Scheduling

Order), heard argument and orally denied the Motion to Vacate at

a telephonic hearing on February 22, 2018.          (R&R at 9; see also

February 22, 2018 Minute Entry; Transcript of February 22, 2018

Hearing, ECF No. 41, at 41:19-43:24.)         On April 27, 2018, the

undersigned judge formally referred the Default Judgment Motion

to Judge Kuo for a report and recommendation.           (See April 27,

2018 Referral Order.)      Judge Kuo issued the Report and




plaintiffs for entry of a default judgment, were filed improperly, withdrawn,
and/or never actually filed. (See R&R at 6-8.)
                                      7
Recommendation on September 4, 2018, and plaintiffs timely

objected on September 18, 2018.

                           Legal Standard

I.   Review of Magistrate Judge Determinations

            Pursuant to Federal Rule of Civil Procedure (“Rule”)

72, the standard of review for a matter properly referred to a

magistrate judge depends on whether the matter is “dispositive”

or “nondispositive.”   See Fed. R. Civ. P. 72(a)-(b) (setting

forth standards of review for dispositive and nondispositive

matters); accord 12 Charles A. Wright and Arthur R. Miller,

Federal Practice and Procedure, § 3068.2 at 332 (4th Ed. 2015)

(“Any pretrial matter properly referred to a magistrate judge

must be categorized under Rule 72 as either ‘dispositive’ or

‘nondispositive’ for purposes of the standard of review to be

exercised by the district judge.”).

           If a matter is “not dispositive of a party’s claim or

defense . . . [t]he district court must consider timely

objections and modify or set aside any part of the order that is

clearly erroneous or is contrary to law.”   Fed. R. Civ. P.

72(a).   If a matter is dispositive, “the court is permitted to

adopt those sections of the report to which no specific

objection is made, so long as those sections are not facially

erroneous.”   Pizarro v. Bartlett, 776 F. Supp. 815, 817


                                  8
(S.D.N.Y. 1991) (citations omitted).   Where a party makes a

specific objection, however, “the court is required to conduct a

de novo review of the contested sections.”    Id.; accord Fed. R.

Civ. P. 72(b)(3) (“The district judge must determine de novo any

part of the magistrate judge’s disposition that has been

properly objected to . . . [and] may accept, reject, or modify

the recommended disposition.”).

II.   Entry of Default and Default Judgment

           Rule 55 sets forth a “‘two-step process’ for the entry

of judgment against a party who fails to defend: first, the

entry of a default, and second, the entry of a default

judgment.”   City of New York v. Mickalis Pawn Shop, LLC, 645

F.3d 114, 128 (2d Cir. 2011) (citing New York v. Green, 420 F.3d

99, 104 (2d Cir. 2005)).   Rule 55(a) governs entry of default,

and provides that “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

clerk must enter the party’s default.”   “‘The court may set

aside an entry of default for good cause,’ which requires the

court’s consideration of three factors: ‘(1) whether the default

was willful; (2) whether setting aside the default would

prejudice the party for whom default was awarded; and (3)

whether the moving party has presented a meritorious defense.’”


                                  9
Cartin-Enario v. Tecson, No. 15-CV-710(GLS)(DJS), 2016 WL

4703732, at *2 (N.D.N.Y. Sept. 8, 2016) (quoting Fed. R. Civ. P.

55(c) and Peterson v. Syracuse Police Dep’t, 467 F. App’x. 31,

33 (2d Cir. 2012)).

           Once a default is entered, a party seeking a default

judgment may “apply to the court for a default judgment.”    Fed.

R. Civ. P. 55(b)(2).   In determining whether to enter default

judgment, the court is “guided by the same factors that apply to

a motion to set aside entry of a default: (1) whether the

default was willful; (2) whether the plaintiffs would be

prejudiced by the denial of the motion for default judgment; and

(3) whether there are any meritorious defenses to plaintiff’s

claims.”   O’Callaghan v. Sifre, 242 F.R.D. 69, 73 (S.D.N.Y.

2007) (collecting cases).

           In adjudicating a motion for a default judgment,

courts may also consider “numerous” other factors, including

“whether plaintiff has been substantially prejudiced by the

delay involved and whether the grounds for default are clearly

established or are in doubt,” id. (citations omitted), as well

as the nature of the failure to answer, “the merits of the

plaintiff’s substantive claim, the sufficiency of the complaint,

the sum at stake,” and the presence of excusable neglect.

Feeley v. Whitman Corp., 65 F. Supp. 2d 164, 171 (S.D.N.Y. 1999)


                                10
(citing Pinaud v. County of Suffolk, 52 F.3d 1139, 1152 (2d Cir.

1995); Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir.

1993); and Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir.

1998)).

          Additionally, it is well established that defaults and

default judgments are disfavored, “[a] clear preference exists

for cases to be adjudicated on the merits,” and doubts are to be

resolved in favor of the defaulting party.   U.S. Fid. & Guar.

Co. v. Petroleo Brasileiro S.A., 220 F.R.D. 404, 406 (S.D.N.Y.

2004) (quoting Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167,

174 (2d Cir. 2001) and citing Enron Oil, 10 F.3d at 96)

(discussing default judgments); Meehan v. Snow, 652 F.2d 274,

277 (2d Cir. 1981) (“Defaults are not favored, particularly when

the case presents issues of fact, and doubts are to be resolved

in favor of a trial on the merits.” (citation omitted)).

Further, the Second Circuit has cautioned that because entry of

default judgment represents an “extreme sanction,” it “must

remain a weapon of last, rather than first, resort.”   Meehan,

652 F.2d at 277 (citations omitted).   Finally, subject to the

foregoing guidance, “[t]he dispositions of motions for entries

of defaults and default judgments and relief from the same. . .

are left to the sound discretion of a district court.”    Enron

Oil, 10 F.3d at 95 (citations omitted).


                               11
                              Discussion

I.     The Report and Recommendation

            The Report and Recommendation correctly evaluates the

appropriateness of a default judgment by examining whether

defendant’s default was willful, whether defendant presented a

meritorious defense, and whether denial of the Default Judgment

Motion would prejudice plaintiffs.     (See R&R at 9-15.)    The

Report and Recommendation notes “a pattern of missed deadlines,

missed court appearances, and deficient pleading, including

Motion to Vacate papers which omitted key arguments.”       (R&R at

11.)    In light of these issues, as well as the lengthy delay

between service of the complaint, defendant’s appearance, and

defendant’s presentation of argument on its Motion to Vacate,

the Report and Recommendation concludes that defendant’s default

was willful.

            Regarding the presence of a meritorious defense, the

Report and Recommendation notes that the CBAs require that

defendant “employ [Union] members . . . in performing its

signage work, and . . . pay benefits for the hours they work.”

(R&R at 13 (citing CBAs, Art. I §§ 2-3, Art. II § 1, Art. IX §§

1-6).)    However, plaintiffs offered “no support” in the CBAs,

related Declarations of Trust, or applicable law, for the

position that plaintiffs are “entitled to contributions for work


                                 12
done by any workers.”   (Id. at 14.)    Further, plaintiffs offered

no “direct evidence” that defendant “actually hired non-Union

workers to perform covered work.”     (Id. at 13.)   Plaintiffs

instead “dr[e]w an inference” from “the unexplained checks made

out to ‘Cash’” and the “DOB permits . . . issued to [d]efendant

but on which jobs no [Union] members . . . were called to work.”

(Id.)   In light of the foregoing, the Report and Recommendation

concludes that defendant presented a meritorious defense in

asserting that it did not perform any covered work, and that

“[t]here may . . . be merit to [d]efendant’s argument that

benefit contributions are due only for the hours worked by

Union, not non-Union employees.”     (Id. at 14.)

           Finally, the Report and Recommendation observes that

plaintiffs’ prejudice arguments “go primarily to delay and their

expenditure of ‘considerable resources in time and legal fees to

obtain a default judgment.’”   (Id. at 15 (quoting Plaintiffs’

Memorandum of Law, ECF No. 39, at 7).)     The CBAs and related

Declarations of Trust, however, “permit the recovery of

interest, legal fees and costs if there is a breach of the

agreement,” and consequently the Report and Recommendation finds

plaintiffs’ arguments unavailing.     (Id. at 15.)   Further, the

Report and Recommendation notes that “prejudice results from

delay when it causes the loss of evidence, creates increased


                                13
difficulties of discovery, or provides greater opportunity for

fraud and collusion,” but that plaintiffs “have not pointed out

any risk” of any of these potential problems.    (Id. at 14-15

(internal quotation marks and citations omitted).)

            Because of defendant’s potentially meritorious defense

and the lack of prejudice to plaintiffs, and taking into account

the Second Circuit’s strong preference for the disposition of

matters on the merits, the Report and Recommendation recommends

denial of the Default Judgment Motion.    (Id. at 15 (citations

omitted).)    Additionally, in its conclusion, the Report and

Recommendation recommends that the Default be vacated.    (Id.)

II.    Plaintiffs’ Objections

            The main thrust of plaintiffs’ objection is that,

under the “law of the case” doctrine, Judge Kuo’s February 22,

2018 oral denial of the Motion to Vacate should stand.    (See

Obj. at 2-4.)    In presenting this argument, plaintiffs do not

take issue with the Report and Recommendation’s articulation of

the law applicable to motions for a default judgment, and

identify only one purported flaw in the application of relevant

law.    Specifically, plaintiffs assert that the Report and

Recommendation fails to consider that plaintiffs will experience

prejudice because vacatur of the Default “will only permit

[defendant] to continue to benefit from its breach of the


                                 14
collective bargaining agreement,” which “undermines the strength

of [the] Union’s collective bargaining relationship with all

other signatory employers.”    (Obj. at 3-4 (citation omitted).)

Plaintiffs also assert that the parties’ CBAs support their

claims in this action, and that their complaint “alleges clear

violations of the CBA[s].”    (Id. at 4-5.)   Based on these

assertions, plaintiffs contend that the undersigned judge should

decline to accept the Report and Recommendation and “proceed to

consider the pending [Default Judgment Motion].”     (Id. at 5.)

     A.   Law of the Case Doctrine

          1.   Applicable Law

          “As most commonly defined, the [law of the case]

doctrine posits that when a court decides upon a rule of law,

that decision should continue to govern the same issues in

subsequent stages in the same case.”    Arizona v. California, 460

U.S. 605, 618 (1983) (citation omitted).      Law of the case is “at

best, a discretionary doctrine which does not constitute a

limitation on the court’s power,” and instead “merely expresses

the practice of the courts generally to refuse to reopen what

has been decided.”   Devilla v. Schriver, 245 F.3d 192, 197 (2d

Cir. 2001) (quoting United States v. Williams, 205 F.3d 23, 34

(2d Cir. 2000) and Messinger v. Anderson, 225 U.S. 436, 444

(1912)); accord Arizona v. California, 460 U.S. at 618 (“Law of


                                 15
the case directs a court’s discretion, it does not limit the

tribunal’s power.” (citations omitted)).

          The Second Circuit has cautioned, however, that

although a district court may revisit earlier rulings in the

same case, including under Rule 54(b), under the law of the case

doctrine, “where litigants have once battled for the court’s

decision, they should neither be required, nor without good

reason permitted, to battle for it again.”    Official Comm. of

Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand,

LLP, 322 F.3d 147, 167 (2d Cir. 2003) (quoting Zdanok v. Glidden

Co., 327 F.2d 944, 953 (2d Cir. 1964)).    Accordingly, earlier

decisions in the same case “may not usually be changed unless

there is ‘an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent a manifest injustice.’”    Id. (quoting Virgin

Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255

(2d Cir. 1992)).

          2.   Application to Recommendation to Deny Default
               Judgment Motion

          In raising their law of the case argument, plaintiffs

do not clearly make a specific objection to the portion of the

Report and Recommendation that recommends denial of the Default

Judgment Motion.   Plaintiffs instead raise law of the case

solely to argue that Judge Kuo’s February 22, 2018 denial of the

                                16
Motion to vacate should stand.        (See Obj. at 2 (“The doctrine of

the law of the case would argue against reversing the February

22nd ruling.”).)

            Consequently, although a motion for a default judgment

is dispositive, a review of the recommendation to deny the

Default Judgment Motion under a clear error standard may be

appropriate.    See Laboratorios Rivas, SRL v. Ugly & Beauty,

Inc., No. 11-CV-5980(RA)(JLC), 2013 WL 5977440, at *1 n.1

(S.D.N.Y. Nov. 12, 2013) (concluding motion for default judgment

is dispositive and collecting cases), report and recommendation

adopted, 2014 WL 112397 (S.D.N.Y. Jan. 8, 2014); Pizzolo, 776 F.

Supp. at 817 (“[T]he court is permitted to adopt those sections

of the report to which no specific objection is made, so long as

those sections are not facially erroneous.”). 4

            Even applying a de novo standard of review, however,

the undersigned judge concludes that the Default Judgment Motion

should be denied.     “[T]he plaintiff is not entitled to a default

judgment as a matter of right” solely because a party is in



4     Additionally, the plaintiffs’ objection regarding the factors that
guide a court’s discretion in determining whether to enter a default judgment
raises only two specific purported flaws in the Report and Recommendation’s
analysis. First, the objection asserts that the Report and Recommendation
fails to consider prejudice resulting from the Union’s purportedly undermined
position vis-à-vis other employers. (See Obj. at 2-4.) Second, the
objection suggests that the Report and Recommendation erred in concluding
that the CBAs do not require that defendant contribute to the Funds for hours
worked by non-Union employees. (See Obj. at 5.) These arguments are
addressed in greater detail below.
                                     17
default.    Bravado Int’l Grp. Merch. Servs., Inc. v. Ninna, Inc.,

655 F. Supp. 2d 177, 186 (E.D.N.Y. 2009) (citation omitted).

Consequently, even absent the recommendation to vacate the

Default, the court must separately evaluate whether entry of a

default judgment represents an appropriate exercise of its

discretion.    In making this determination, the court “is . .

.guided by the same factors that apply to a motion to set aside

entry of default,” but may also consider “numerous” factors

other factors.   O’Callaghan, 242 F.R.D. at 73 (citations

omitted).   The court is mindful that default judgments are

“disfavored,” Pecarsky, 249 F.3d at 174, and a “weapon of last .

. . resort.”   Meehan, 652 F.2d at 277 (citations omitted).

            Here, the court finds that the following factors weigh

against entry of a default judgment: defendant has presented a

meritorious defense, the merits of plaintiffs’ substantive

claims are disputable, and proceeding to litigation on the

merits will not prejudice plaintiffs.    See Pecarsky, 249 F.3d at

171 (identifying factors that must be examined in determining

whether to enter a default judgment); Pinaud, 52 F.3d at 1152

n.11 (concluding that district court was “quite right” to deny

entry of default judgment where district court relied in part on

the “disputable merits of [plaintiff’s] claims”).




                                 18
            The undersigned judge agrees with the Report and

Recommendation’s analysis of the existence of a meritorious

defense.    Plaintiffs’ objection raises only one argument that is

relevant to the Report and Recommendation’s meritorious defense

analysis.    Specifically, plaintiffs assert, without citation to

any supporting authority, that the CBA’s requirement that non-

Union members be required to join the Union as a condition of

continued employment implicitly requires that defendant

contribute to the Funds for non-Union work.    (See Obj. at 5.)

Even on this unsupported reading of the CBAs, however, defendant

is plainly not required to contribute to the Funds where no

covered work is performed whatsoever.

            Further, the complaint indicates that plaintiffs’

assertion that defendant hired non-Union workers to perform

covered work is based entirely on the issuance of DOB permits

and the issuance of checks to “Cash.”    (Compl. ¶¶ 16, 22 and Ex.

A.)   Defendant, however, asserts that it did not perform any

work of the type set forth in Article 1, Section 2 of the CBAs,

and that the permits were for “electrical work to illuminate

signs,” which was performed by a member of the relevant

electricians’ union.    (R&R at 13-14 (citations omitted).)

Nothing in the CBAs, in plaintiffs’ objection, or in any other

document before the court establishes that Article 1, Section 2


                                 19
of the CBAs encompasses all of plaintiff’s operations and,

therefore, it is possible that the purported illumination work

was not subject to the CBAs’ Union employment and Fund

contribution requirements.   Thus, the basis of plaintiffs’

substantive contentions is at least arguably tenuous, and

defendant’s denial that its employees performed any work for

which Union employment and Fund contributions were required is

at least facially plausible in light of the basis for

plaintiffs’ allegations and the CBAs.

          Defendant’s meritorious defense indicates also that

plaintiffs’ claims are disputable.   Further supporting this

conclusion, plaintiffs’ accountants’ report states that the

accountants compared defendant’s payroll records to tax filings

and “the contribution base . . . for each participant reported

to the Funds,” and found no indication of contribution

shortfalls using these procedures.   (Compl. Ex. A. at 2-3.)

          Additionally, plaintiffs’ argument in their objection

regarding prejudice is unavailing.   Plaintiffs assert that

“vacating the entry of default will only permit [defendant] to

continue to benefit from its breach of the collective bargaining

agreement,” which “undermines the strength of [the] Union’s

collective bargaining relationship with all other signatory

employers.”   (Obj. at 3-4 (citation omitted).)   Plaintiffs offer


                                20
no support for the proposition that the potential incentives

faced by non-parties with which they have business relationships

suffice to establish prejudice to plaintiffs in this action.

Nor do plaintiffs explain why the fee shifting provisions in the

CBAs and related Declarations of Trust do not suffice to

mitigate the possible harm plaintiffs identify.    (See R&R at 15

(noting fee shifting provisions).)

          Moreover, plaintiffs do not assert that the Report and

Recommendation erred in its observation that plaintiffs “have

not pointed out any risk that evidence will be lost, any

increased difficulties of discovery, or how proceeding on the

merits . . . creates a greater opportunity for fraud or

collusion.”   (Id.)   Further, it appears that plaintiffs’

prosecution of this action has been less than diligent, like the

defense of this action.    The undersigned judge agrees that

plaintiffs have not pointed out any of the foregoing risks,

difficulties, or opportunities for fraud, and consequently

concludes, on de novo review, that plaintiffs have not

established prejudice.    See Arthur F. Williams, Inc. v. Helbig,

208 F.R.D. 41, 45 (E.D.N.Y. 2002) (“To establish prejudice in

the context of a default, there must be a showing that ‘the

delay will result in the loss of evidence, create increased

difficulties of discovery, or provide greater opportunity for


                                 21
fraud and collusion.’” (quoting Davis v. Musler, 713 F.2d 907,

916 (2d Cir. 1983))).

          To recapitulate, defendant has presented a meritorious

defense, the substantive merits of plaintiffs’ claims are

disputable, and proceeding to litigation on the merits will not

prejudice plaintiffs.   Based on these determinations, and in

light of the Second Circuit’s “clear preference . . . for cases

to be adjudicated on the merits,” Pecarsky, 249 F.3d at 174, the

court concludes that, even if the Default were to stand

undisturbed under the law of the case doctrine, entry of default

judgment is not warranted here.

          3.   Application to Recommendation to Vacate Default

          Although the Second Circuit has not definitively ruled

on the issue, the weight of authority indicates that vacatur of

a default is not dispositive.   E.g., Unger v. Sogluizzo, 673 F.

App’x 250, 252 n.2 (3d Cir. 2016) (“[Defendant’s] motion to

vacate entry of default . . . was not a dispositive motion

because it did not seek to dispose of claims without further

proceedings.”); Burns v. Dailey, 12-CV-0229(GTS)(ATB), 2012 WL

6201831, at *2 n.1 (N.D.N.Y. Dec. 12, 2012) (“[A] motion to

vacate default is non-dispositive in nature.”).   Therefore, a

magistrate judge may decide whether a default should be vacated,

and a district court need only review that determination to


                                  22
ensure that it is not “clearly erroneous or . . . contrary to

law.”   Fed. R. Civ. P. 72(a). 5

            Upon review, the court finds no clear error or legal

defect in Judge Kuo’s conclusion that the Default should be

vacated, and would uphold the conclusion even on de novo review.

As set forth above, defendant has presented a meritorious

defense, and moving forward with the instant action on the

merits will not prejudice plaintiffs.         Further, in the Second

Circuit, “[d]efaults are not favored, particularly when the case

presents issues of fact, and doubts are to be resolved in favor

of a trial on the merits.”       Meehan, 652 F.2d at 277 (citations

omitted).    Accordingly, Judge Kuo was correct in determining

that, upon further evaluation of the issues of a meritorious

defense and lack of prejudice, her February 22, 2018 denial of

the Motion to Vacate should be revised.          See Color Tile, 322

F.3d at 167 (noting that earlier decisions in the same case may

be changed where there is, in relevant part, a “need to correct

a clear error.” (citation omitted)).




5     If vacatur of a default is dispositive, then the law of the case
doctrine is inapplicable to this action. The law of the case doctrine
applies only where a court “decides upon a rule of law.” Arizona v.
California, 460 U.S. at 618 (citation omitted). Magistrate judges, however,
may not decide dispositive matters, and must instead “enter a recommended
disposition.” Fed. R. Civ. P. 72(b). No recommended disposition was ever
entered with respect to Judge Kuo’s denial of the Motion to Vacate, and
consequently, if the Motion to Vacate was dispositive, the initial denial was
without effect.
                                     23
     B.   Import of Collective Bargaining Agreement

          In light of the court’s determination that plaintiffs’

arguments regarding the applicability of the law of the case

doctrine do not alter the conclusion that the Default should be

vacated and the Default Judgment Motion denied, the court

readily concludes that plaintiffs’ arguments remaining arguments

are without merit.   Plaintiffs argue, in sum and substance, that

the CBAs require that defendant exclusively hire Union members

to perform covered work, require Union membership as a condition

of continued employment for employees performing covered work,

and pay into the Funds.    (Obj. at 4-5.)   Plaintiffs further

assert that the complaint “alleges clear violations of the

CBA[s] in that [d]efendant has failed to contribute to the Funds

for hours of work covered by the CBA[s] and . . . fail[ed] to

employ Union members to perform the covered work.”     (Id. at 4.)

          Plaintiffs’ arguments and assertions regarding the

sufficiency of the complaint and the provisions of the CBAs fail

to address defendant’s meritorious defense that defendant did

not actually perform covered work.    If this defense were

established, it would defeat liability with respect to the

complaint’s allegations.    Establishment of this defense would

also render irrelevant plaintiffs’ argument that defendant must

contribute to the Funds for all covered work regardless of


                                 24
whether the employee performing it is a Union member.

Accordingly, plaintiffs’ arguments regarding the sufficiency of

the complaint and the support it finds in the CBA do not call

into question the Report and Recommendation’s conclusions that

the Default Judgment Motion should be denied and the Default

vacated.

                                Conclusion

           For the foregoing reasons, the court affirms and

adopts the Report and Recommendation in its entirety.

Consequently, in an exercise of the court’s discretion, the

Default Judgment Motion is DENIED, and the default is VACATED.

The parties are respectfully directed to file a joint letter

stating their intentions with respect to this action within

fourteen (14) days of entry of this Order.

SO ORDERED.

Dated:     October 3, 2018
           Brooklyn, New York

                                 ___________/s/ _______________
                                 Hon. Kiyo A. Matsumoto
                                 United States District Judge




                                   25
